In an action for a separation on the ground of abandonment, plaintiff-wife appeals (1) from a judgment dismissing the complaint on the merits upon a direction made at the close of plaintiff’s proofs after a trial before the court without a jury, and (2) from an order, subsequently entered, granting plaintiff’s motion for an order directing defendant to pay alimony pending her appeal from the judgment and additional counsel fee and expenses incidental thereto, to the extent only of directing defendant to pay twenty-five dollars as counsel fees. Judgment reversed *719on the law, with costs, and a new trial granted. Order modified on the law and the facts by striking from the decretal paragraph thereof “ Twenty-five ($25.00) dollars, for counsel fees,” and inserting in lieu thereof “ Two hundred and fifty ($250.00) dollars for counsel fees and expenses.” The sum of $250 (supra) is inclusive of appellant’s counsel fees, costs and disbursements on both appeals. As so modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. The amount hereby awarded is to be paid in accordance with the provisions of the order to be entered hereon. The plaintiff proved prima facie a cause of action for separation upon the ground of abandonment. The order appealed from, in view of the manifest merits of plaintiff’s appeal from the judgment and the expenses which plaintiff would necessarily incur in prosecuting it, awarded an insufficient amount. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur. Settle order on notice.